Exhibit 10(fff)

THIRD AMENDMENT

TO

CLEVELAND-CLIFFS INC 2007 INCENTIVE EQUITY PLAN

THIS THIRD AMENDMENT is made this 12th day of January, 2009, by Cliffs Natural
Resources Inc. (the “Company”).

WITNESSETH:

WHEREAS, the Company, with the approval of the Company’s Board of Directors on
March 13, 2007 and the approval of the Company’s shareholders on July 27, 2007,
established the Cleveland-Cliffs Inc 2007 Incentive Equity Plan (the “Plan”)
effective as of March 13, 2007; and

WHEREAS, it is the desire of the Company to amend such Plan in order to require
that Plan participants’ tax withholding requirements relating to any grants
under the Plan be automatically satisfied out of the grants; and

WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Article 14 of the Plan;

NOW, THEREFORE, effective as of January 13, 2009 with respect to all future
grants under the Plan, the Board hereby amends the Plan as follows:

(1) Section 16.3 “Withholding” is hereby deleted in its entirety and the
following new Section 16.3 will be substituted in lieu thereof to read as
follows:

“16.3 Withholding. The Company shall withhold the minimum amount of taxes which
it determines it is required by law or required by the terms of this Plan to
withhold in connection with any recognition of income incident to this Plan
payable in cash or Shares to a Participant or beneficiary. In the event of a
taxable event occurring with regard to Shares on or after the date that the
Shares become nonforfeitable, the Company shall reduce the fewest number of such
Shares owed to the Participant or beneficiary for the Fair Market Value of such



--------------------------------------------------------------------------------

Shares to equal (or exceed by not more than the Fair Market Value of a single
Share) the Participant’s or other person’s “Minimum Withholding Tax Liability”
resulting from such recognition of income. The Company shall pay cash equal to
such Fair Market Value to the appropriate taxing authority for purposes of
satisfying such withholding responsibility. If a distribution or other event
does not result in any withholding tax liability as a result of the
Participant’s election to be taxed at an earlier date or for any other reason,
the Company shall not reduce the Shares owed to the Participant or beneficiary.
For purposes of this Section 16.3, a person’s “Minimum Withholding Tax
Liability” is the product of: (a) the aggregate minimum applicable federal and
applicable state and local income withholding tax rates on the date of a
recognition of income incident to the Plan; and (b) the Fair Market Value of the
Shares recognized as income to the Participant or other person determined as of
the date of recognition of income, or other taxable amount under applicable
statutes.”

IN WITNESS WHEREOF, a duly authorized officer of the Company, pursuant to the
authorization of the Board of Directors of the Company, has caused this Third
Amendment to be executed this 12 day of January, 2009.

 

CLIFFS NATURAL RESOURCES INC. By:   /s/ William A. Brake

 

2